Citation Nr: 0729902	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  03-18 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to a compensable rating for the residuals of 
a fracture of the nose.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1962 to 
December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the veteran's 
claims for service connection for an acquired psychiatric 
disorder (major depressive disorder), and for a compensable 
rating for the residuals of a fracture of the nose.

In a July 2005 decision, the Board denied the veteran's 
claims.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion to Vacate and Remand, the Court, 
in an October 2006 Order, vacated the July 2005 decision and 
remanded the appeal to the Board.  The appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claims.

The veteran contends that his currently diagnosed psychiatric 
disorder (major depressive disorder) first manifested during 
his period of active service.  Specifically, the veteran 
contends that his psychiatric disorder caused 
gastrointestinal problems in service that have persisted to 
the present time.

The veteran's service medical records show that he was 
treated on several occasions for abdominal discomfort, 
particularly after eating.  These records do not demonstrate 
that he complained of anxiety or any other psychiatric 
disorder, or that was treated therefore.  On examination 
prior to his separation from service, the veteran denied a 
history of stomach problems or nervous trouble.

Post-service medical records demonstrate treatment for 
stomach trouble as early as 1977.  On VA examination in 
September 1977, the veteran was diagnosed with a 
psychophysiologic disorder of the gastrointestinal system.  
The examiner, however, did not address whether the veteran's 
gastrointestinal complaints were related to the complaints 
for which he was treated in service.  Subsequent clinical 
records show continued treatment for gastrointestinal 
complaints and assessments of anxiety.  These records 
additionally show that the veteran has been diagnosed with 
depression.  The veteran's psychiatric symptoms have been 
determined to possibly have been exacerbated by a motor 
vehicle accident in which he was involved in May 1996.

The veteran underwent VA examination in September 2004, as a 
result of which he was diagnosed with recurrent, severe major 
depressive disorder.  The examiner determined that because 
the first clinical evidence of a diagnosis of major 
depressive disorder was dated after the May 1996 motor 
vehicle accident, the major depression was precipitated by 
the accident and was unrelated to his period of active 
service.  The examiner did not comment as to whether the 
veteran currently met the criteria for a diagnosis of 
anxiety, nor as to whether the veteran's history of 
gastrointestinal trouble (psychophysiologic disorder of the 
gastrointestinal system) was related to his in-service 
complaints of gastrointestinal distress.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  While the 
veteran in this case has already undergone VA examination, 
because the examiner did not comment as to whether the 
veteran's symptomatology currently met the criteria for a 
diagnosis of anxiety, or as to whether the veteran's history 
of gastrointestinal trouble (psychophysiologic disorder of 
the gastrointestinal system) was related to his in-service 
complaints of gastrointestinal distress, such remains unclear 
to the Board.  Accordingly, a remand for an opinion 
addressing these questions is necessary in order to fairly 
adjudicate the merits of the veteran's claim. 

The Board also finds that a remand for an examination is 
necessary with regard to the veteran's claim for a 
compensable rating for the residuals of a fracture of the 
nose.  The veteran contends that he has difficulty breathing 
and a disfiguring scar as a result of the nose fracture 
sustained in service.  The veteran has not recently been 
afforded a VA examination addressing this issue.  VA's duty 
to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  When available evidence is too old 
for an adequate evaluation of the veteran's current 
condition, the VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether any current 
psychiatric disorder is related to the 
veteran's period of active service, 
including to his in-service 
gastrointestinal complaints.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with rendering the requested opinions.  
The examiner must indicate in the 
examination report that the claims file 
was reviewed.  The examiner should 
specifically opine as to whether it is 
as likely as not (50 percent probability 
or greater) that any current psychiatric 
disorder is related to the veteran's 
period of active service.  In this 
regard, the examiner should specifically 
comment as to whether the veteran 
currently meets the criteria for a 
diagnosis of anxiety, whether any 
anxiety is related to his period of 
active service, and as to whether the 
veteran's post-service history of 
gastrointestinal trouble 
(psychophysiologic disorder of the 
gastrointestinal system) is related to 
his in-service complaints of 
gastrointestinal distress.  The examiner 
should provide the rationale for the 
opinions provided.  If necessary, the 
examiner should reconcile the opinion 
with all other opinions of record.

2.  Schedule the veteran for a VA 
respiratory examination for the purpose 
of ascertaining whether the veteran's 
in-service fracture of the nose is 
currently manifested by nasal 
respiratory problems.  Any indicated 
tests deemed necessary by the examiner 
should be accomplished.  The claims file 
must be made available to and be 
reviewed by the examiner in conjunction 
with rendering the requested opinions.  
The examiner must indicate in the 
examination report that the claims file 
was reviewed.  The examiner is requested 
to review all pertinent records 
associated with the claims file, and 
following this review and examination, 
the examiner is requested to report 
complaints and clinical findings 
pertaining to the veteran's in-service 
fracture of the nose in detail.  In this 
regard, the examiner should also comment 
as to any scarring related to the in-
service incident, and as to the severity 
of such scarring.  The examiner should 
provide the rationale for the opinions 
provided.  If necessary, the examiner 
should reconcile the opinion with all 
other opinions of record.

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claims for service connection for an 
acquired psychiatric disorder (major 
depressive disorder), and for a 
compensable rating for the residuals of 
a fracture of the nose.  If action 
remains adverse to the veteran, provide 
the veteran and his representative with 
a supplemental statement of the case 
and allow an appropriate opportunity to 
respond.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

